DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
3.	Claims 1-22 are allowed.  The following is an examiner’s statement of reasons for allowance: 
U.S. Pat. No. 7,996,192 to Repelli, supplied by applicant, teaches the following: 
A method of controlling irrigation, the method comprising: communicating an assumption broadcast from a first irrigation controller to each of a plurality of other irrigation controllers of an irrigation system, where the assumption broadcast defines assumed states of operation of one or more control elements each coupled to a respective one of the first irrigation controller or a respective one of the plurality of other irrigation controllers of the irrigation system, wherein the irrigation system is configured to implement irrigation scheduling instructions, wherein the one or more control elements are shared with one or more of the first irrigation controller and the plurality of other irrigation controllers of the irrigation system that are not coupled to the one or more control elements; identifying a correction to a state corresponding to a first control element of the one or more control elements, where the first control element is associated with a first of the plurality of other irrigation controllers; updating state information corresponding to the first control element in response to the identifying the correction; and communicating a subsequent notification from the first irrigation controller to each of the plurality of other irrigation controllers of the irrigation system, 
An irrigation system comprising: a computer-based central irrigation controller configured to communicationally couple with multiple satellite irrigation controllers; and a sub-system comprising: a server satellite irrigation controller of the multiple satellite irrigation controllers, in communication with the central irrigation controller; one or more client satellite irrigation controllers, of the multiple satellite irrigation controllers, where the one or more client satellite irrigation controllers are in communication with the server satellite irrigation controller and where each of the one or more of client satellite irrigation controllers controls one or more irrigation devices in implementing respective irrigation scheduling instructions received from the computer-based central irrigation controller via the server satellite irrigation controller and stored at each of the one or more client satellite irrigation controllers; and one or more control elements, where each of the one or more control elements are coupled to a respective one of the server satellite irrigation controller or the one or more of the client satellite irrigation controllers, and where the one or more control elements are shared with one or more of the server satellite irrigation controller and the one or more client satellite irrigation controllers of the sub-system that are not coupled with the control element; where the server satellite irrigation controller is configured to: communicate an assumption broadcast to each of the one or more client satellite irrigation controllers, where the assumption broadcast defines assumed states of operation of the one or more control elements; identify a correction to a state corresponding to a first control element of the one or more control 
A method of controlling irrigation, the method comprising: receiving, at a first client satellite irrigation controller of a sub-system of a central control irrigation system, an assumption broadcast communicated from a server satellite irrigation controller to each of one or more client satellite irrigation controllers of the sub-system, where the assumption broadcast comprises a plurality of state identifiers identifying assumed states of one or more control elements within the sub-system, wherein the central control irrigation system includes a computer based central controller configured to communicate irrigation scheduling instructions to the server satellite irrigation controller, wherein the one or more control elements are shared with one or more of the server satellite irrigation controller and the one or more client satellite irrigation controllers of the sub-system that are not coupled to the one or more control elements (Figs. 13-17, Col. 13, lines 16 - Col. 16, line 18). 
A method of controlling irrigation, the method comprising: communicating, from a first additional irrigation controller of a plurality of additional irrigation controllers of an irrigation system and to a first irrigation controller of the irrigation system, a request that a first control element, being shared with and not directly controlled by the first 

And, U.S. Pub. No. 2009/0326723 to Moore, supplied by applicant, teaches the following: 
A method of controlling irrigation, the method comprising: communicating an broadcast from a first irrigation controller to each of a plurality of other irrigation controllers of an irrigation system, where the broadcast defines states of operation of one or more control elements each coupled to a respective one of the first irrigation controller or a respective one of the plurality of other irrigation controllers of the irrigation system, wherein the irrigation system is configured to implement irrigation scheduling instructions, wherein the one or more control elements are shared with one or more of the first irrigation controller and the plurality of other irrigation controllers of the irrigation system that are not coupled to the one or more control elements; determining whether a 
An irrigation system comprising: a computer-based central irrigation controller configured to communicationally couple with multiple satellite irrigation controllers; and a sub-system comprising: a server satellite irrigation controller of the multiple satellite irrigation controllers, in communication with the central irrigation controller; one or more client satellite irrigation controllers, of the multiple satellite irrigation controllers, where the one or more client satellite irrigation controllers are in communication with the server satellite irrigation controller and where each of the one or more of client satellite irrigation controllers controls one or more irrigation devices in implementing respective irrigation scheduling instructions received from the computer-based central irrigation controller via the server satellite irrigation controller and stored at each of the one or more client satellite irrigation controllers; and one or more control elements, where each of the one or more control elements are coupled to a respective one of the server satellite irrigation controller or the one or more of the client satellite irrigation controllers, and where the one or more control elements are shared with one or more of the server satellite irrigation controller and the one or more client satellite irrigation controllers of the sub-system that are not coupled with the control element; where the server satellite irrigation controller is configured to: communicate an broadcast to each of the one or more client satellite irrigation controllers, where the broadcast defines states of operation of the one or more control elements; determine whether a reply is received 
A method of controlling irrigation, the method comprising: receiving, at a first client satellite irrigation controller of a sub-system of a central control irrigation system, an broadcast communicated from a server satellite irrigation controller to each of one or more client satellite irrigation controllers of the sub-system, where the broadcast comprises a plurality of state identifiers identifying states of one or more control elements within the sub-system, wherein the central control irrigation system includes a computer based central controller configured to communicate irrigation scheduling instructions to the server satellite irrigation controller, wherein the one or more control elements are shared with one or more of the server satellite irrigation controller and the one or more client satellite irrigation controllers of the sub-system that are not coupled to the one or more control elements; and communicating a reply to the broadcast (Figs. 1-3, 6-8, paragraphs 37-124). 
A method of controlling irrigation, the method comprising: communicating, from a first additional irrigation controller of a plurality of additional irrigation controllers of an irrigation system and to a first irrigation controller of the irrigation system, a request that a first control element, being shared with and not directly controlled by the first additional irrigation controller, be transitioned to a first state in accordance with an irrigation scheduling instruction stored at the first additional irrigation controller and being implemented by the first additional irrigation controller in response to the first 

And, U.S. Pub. No. 2011/0093123 to Alexanian, supplied by applicant, teaches the following: 
A method of controlling irrigation, the method comprising: communicating an broadcast from a first irrigation controller to each of a plurality of other irrigation controllers of an irrigation system, where the broadcast defines states of operation of one or more control elements each coupled to a respective one of the first irrigation controller or a respective one of the plurality of other irrigation controllers of the irrigation system, wherein the irrigation system is configured to implement irrigation scheduling instructions, wherein the one or more control elements are shared with one or more of the first irrigation controller and the plurality of other irrigation controllers of the irrigation system that are not coupled to the one or more control elements (Figs. 11, 12, 16, paragraphs 88-454).  
An irrigation system comprising: a computer-based central irrigation controller configured to communicationally couple with multiple satellite irrigation controllers; and 
A method of controlling irrigation, the method comprising: receiving, at a first client satellite irrigation controller of a sub-system of a central control irrigation system, an broadcast communicated from a server satellite irrigation controller to each of one or more client satellite irrigation controllers of the sub-system, where the broadcast comprises a plurality of state identifiers identifying assumed states of one or more control elements within the sub-system, wherein the central control irrigation system 
A method of controlling irrigation, the method comprising: communicating, from a first additional irrigation controller of a plurality of additional irrigation controllers of an irrigation system and to a first irrigation controller of the irrigation system, a request that a first control element, being shared with and not directly controlled by the first additional irrigation controller, be transitioned to a first state in accordance with an irrigation scheduling instruction stored at the first additional irrigation controller and being implemented by the first additional irrigation controller in response to the first additional irrigation controller determining the first control element is in a second state, wherein the first control element is shared with the first additional irrigation controller and one or more of the first irrigation controller and the plurality of additional irrigation controllers of the irrigation system and where the plurality of additional irrigation controllers are cooperated, within the irrigation system, with the first irrigation controller; pausing, at the first additional irrigation controller, the irrigation scheduling instruction at a beginning of an irrigation cycle being implemented at the first additional irrigation controller; unpausing, at the first additional irrigation controller, the irrigation scheduling instruction at the first additional irrigation controller; and executing, at the first additional 

Referring to claim 1, none of Repelli, Moore, or Alexanian, taken either alone or in obvious combination disclose a method of controlling irrigation, having all the claimed features of applicant’s instant invention, specifically including: 
“causing, by a computer, an assumption broadcast to be communicated to each of a plurality of [[other]] irrigation controllers of an irrigation system, wherein the computer is remote from at least one of the plurality of irrigation controllers and wherein [[where]] the assumption broadcast defines assumed states of operation of one or more control elements each coupled to a respective one of the plurality of [[other]] irrigation controllers of the irrigation system, wherein the irrigation system is configured to implement irrigation scheduling instructions; identifying, from [[the]] a reply to the assumption broadcast received from a first irrigation controller of the plurality of irrigation controllers, a correction to a state corresponding to a first control element of the one or more control elements, [[where]] wherein the first control element is associated with [[a]] at least the first irrigation controller; updating state information corresponding to the first control element in response to the identifying the correction; and causing a subsequent notification to be communicated to the plurality of [[other]] irrigation controllers of the irrigation system, wherein [[where]] the subsequent notification comprises the updated state information corresponding to the first control element”.

“a computer system; a plurality of irrigation controllers, [[where]] wherein [[the]] one or more of the plurality of irrigation controllers are in communication with the computer system that is remote from at least one of the one or more of the plurality of irrigation controllers, and [[where]] wherein each of the plurality of irrigation controllers controls one or more irrigation devices in implementing a respective irrigation scheduling instruction stored respectively at each of the plurality of irrigation controllers; and one or more control elements, [[where]] wherein each of the one or more control elements are coupled to a respective one of the one or more of the plurality of irrigation controllers; wherein the computer system is Appl. No. 16/542,749 Preliminary Amendmentconfigured to: cause an assumption broadcast to be communicated to each of the one or more of the plurality of irrigation controllers, [[where]] wherein the assumption broadcast defines assumed states of operation of the one or more control elements; identify, from [[the]] a reply to the assumption broadcast from at least a first irrigation controller of the one or more of the plurality of irrigation controllers, a correction to a state corresponding to a first control element of the one or more control elements, [[where]] wherein the first control element is associated with at least the first irrigation controller; update state information corresponding to the first control element in response to the identifying the correction; and cause a subsequent notification to be communicated to the one or more of the plurality of irrigation controllers, [[where]] wherein the subsequent notification comprises the updated state information corresponding to the first control element”.

“a computer-based central irrigation controller configured to communicatively couple with multiple satellite controllers; and a sub-system comprising: a server satellite controller of the multiple satellite controllers, in communication with the central irrigation controller; a first satellite controller, of the multiple satellite controllers, coupled with multiple sensors; at least one other satellite controller, of the multiple satellite controllers, wherein the at least one other satellite controllers is in communication with the server satellite controller and wherein the at least one other satellite controller controls one or more irrigation devices in implementing respective irrigation scheduling instructions received from the computer-based central irrigation controller via the server satellite controller and stored at the at least one other satellite irrigation controllers; and one or more control elements coupled with a respective one of the server satellite controller and the at least one other satellite controller, and wherein at least one of the one or more control elements are shared with one or more of the server satellite controller and the at least one other satellite controller of the sub-system that are not coupled with the control element;  Page 9 of 12Appl. No. 16/542,749 Preliminary Amendment wherein the server satellite irrigation controller is configured to: receive a reply to a first assumption broadcast from the first satellite controller in reply to the first assumption broadcast communicated to the first satellite controller and the at least one other satellite controller; identify, from the reply, a correction to a sensor state corresponding to a first sensor of the multiple sensors; update sensor state information corresponding to the first sensor in response to the 
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Sean Shechtman/Primary Examiner, Art Unit 2896